                         Case 19-33426 Document 22 Filed in TXSB on 08/29/19 Page 1 of 11

 Fill in this information to identify your case and this filing:
 Debtor 1             George                  Lionel                   Moncada
                      First Name              Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name              Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          19-33426
 (if known)                                                                                                                   Check if this is an
                                                                                                                               amended filing



Official Form 106A/B                                            FIRST AMENDED 8/23/2019
Schedule A/B: Property                                                                                                                                   12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
                              Removed home that belongs to Moncada Family Trust; listed correctly under #25 below
         No. Go to Part 2.
         Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.........................................................                   $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No     Removed Volkswagen which was sold and Debtor testified at meeting regarding vehicle.
        Yes

3.1.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                    Mercedes                     Check one.                                         amount of any secured claims on Schedule D:
                                                          Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                   600 CL                       
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    2001                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Approximate mileage: 60,000                               At least one of the debtors and another
                                                                                                             $5,020.00                              $2,510.00
Other information:
2001 Mercedes 600 CL (approx.                            Check if this is community property
60,000 miles) Condition: Good                             (see instructions)
Debtor's community property interest
listed only
3.2.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                      Licoln                     Check one.                                         amount of any secured claims on Schedule D:
                                                                                                         Creditors Who Have Claims Secured by Property.
Model:                  MKX                              Debtor 1 only
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    2018                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Approximate mileage: 1,000                                At least one of the debtors and another
                                                                                                                   $0.00                               $0.00
Other information:
2018 Lincoln MKX (approx. 1,000                          Check if this is community property
miles) Condition: Excellent                               (see instructions)
Lease has no value for Debtor



Official Form 106A/B                                                Schedule A/B: Property                                                               page 1
                           Case 19-33426 Document 22 Filed in TXSB on 08/29/19 Page 2 of 11

Debtor 1         George Lionel Moncada                                                             Case number (if known)        19-33426

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.........................................................              $2,510.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe..... See continuation page(s).                                                                                           $17,100.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe..... See continuation page(s).                                                                                            $2,725.00

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe.....


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments

          No
          Yes. Describe.....


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

          No
          Yes.
           Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

          No
          Yes. Describe..... Clothing shoes and accessories for a family of 3                                                                     $1,000.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

          No
          Yes. Describe..... Wedding Rings, Earrings, Necklaces, Costume Jewelry (mist of which belong                                            $5,000.00
                                to Non-filing Spouse.




Official Form 106A/B                                                Schedule A/B: Property                                                               page 2
                               Case 19-33426 Document 22 Filed in TXSB on 08/29/19 Page 3 of 11

Debtor 1         George Lionel Moncada                                                                                            Case number (if known)                   19-33426

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

          No
          Yes. Describe..... Dog                                                                                                                                                                    $0.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list

          No
          Yes. Give specific
           information.............


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here........................................................................................................                                        $25,825.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                      Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

          No
          Yes.................................................................................................................................... Cash: ..........................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

          No
          Yes............................                    Institution name:

             17.1.      Checking account:                     Wells Fargo Business Checking
                                                              Gulfstream Trucking
                                                              Master account #3238                                                                                                                   $0.00
             17.2.      Checking account:                     Wells Fargo Simple Business
                                                              Gulfstream LLC Checking account #2988                                                                                                  $0.94
             17.3.      Checking account:                     Wells Fargo Personal
                                                              Joint Checking account #3753                                                                                                          $52.85
             17.4.      Checking account:                     Wells Fargo Personal Joint
                                                              Checking account #8028                                                                                                                 $1.84
             17.5.      Savings account:                      Wells Fargo Personal Savings account
                                                              Social Security account #4621                                                                                                     $1,786.06
             17.6.      Savings account:                      Wells Fargo Retirement
                                                              Savings account #0699                                                                                                                 $51.13
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

          No
          Yes............................     Institution or issuer name:




Official Form 106A/B                                                                     Schedule A/B: Property                                                                                       page 3
                              Case 19-33426 Document 22 Filed in TXSB on 08/29/19 Page 4 of 11

Debtor 1         George Lionel Moncada                                                               Case number (if known)      19-33426

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

          No                                Corrected business by listing it under appropriate section
          Yes. Give specific
           information about
           them..........................     Name of entity:                                                      % of ownership:

                                              GULFSTREAM TRUCKING LLC.

                                              Trailers, trucks and cabs purchased by Gulfstream
                                              Trucking for business (by Charles Dorrity) who ran
                                              Gulfstream Trucking in Midland, TX. The inventory of
                                              the assets owed by Gulfstream Trucking is all held by
                                              Charles Dorrity.


                                              Business closed.                                                          100%                          $0.00
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them..........................     Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.               Type of account:       Institution name:

                                             Retirement account:    Social Security Retirement account
                                                                    of Debtor                                                                      $1,900.00
                                             Retirement account:    Social Security Retirement account of Non-filing
                                                                    Spouse                                                                          $326.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes............................                      Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes............................ Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes............................    Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)




Official Form 106A/B                                                      Schedule A/B: Property                                                       page 4
                           Case 19-33426 Document 22 Filed in TXSB on 08/29/19 Page 5 of 11

Debtor 1        George Lionel Moncada                                                     Case number (if known)    19-33426

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit                                                                                         Debtor's interest only
          No
          Yes. Give specific     Moncada Family Trust                                                                                $205,000.00
           information about them Established in 1998 in California


                                          George Moncada & Debra Moncada, Trustees
                                          Beneficiaries each other, then children

                                          Current Value of Home (corrected as there was a typo made in the
                                          original Petition and Schedules) $410,000.00 is the community property
                                          value for Debtor and Non-Filing Spouse jointly.

                                          $367,332.00 is the approximate current claim of the mortgage lien
                                          towards value leaving $42,668.00 of equity between Debtor and Non-
                                          Filing Spouse. Debtor's interest is ONLY $21,334.00 as the Debtor's
                                          equity. The Debtor's equity and interest in home owned by the Trust is
                                          what is listed herein.

                                          The only property in the Trust since inception is the real property as
                                          follows:
                                          13511 Layton Castle Lane, Cypress, TX 77429
                                          Legal Description: LT 5 BLK 2
                                          COLES CROSSING SEC 2

                                             Updated description of Trust for clarification

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific
           information about them

Money or property owed to you?                                                                                                Current value of the
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured
                                                                                                                              claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information                                                                          Federal:
           about them, including whether
           you already filed the returns                                                                           State:
           and the tax years......................
                                                                                                                   Local:




Official Form 106A/B                                             Schedule A/B: Property                                                       page 5
                            Case 19-33426 Document 22 Filed in TXSB on 08/29/19 Page 6 of 11

Debtor 1         George Lionel Moncada                                                                           Case number (if known)            19-33426

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

          No
          Yes. Give specific information                                                                                         Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                  Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                  Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

          No
          Yes. Give specific information See continuation page(s).                                                                                                 $60,000.00

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

          No
          Yes. Name the insurance
           company of each policy
           and list its value................    Company name:                                              Beneficiary:                               Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

          No
          Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim........ Potential Claims against Charles Dorrity for fraud and                                                                   Unknown
                                                     stolen tractor trailers that belong to business as per
          ADDED                                      agreement with Gulfstream Trucking.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

          No
          Yes. Describe each claim........


35. Any financial assets you did not already list

          No
          Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................            $269,118.82
                                                                                                             Updated amounts
  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

          No. Go to Part 6.
          Yes. Go to line 38.




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 6
                       Case 19-33426 Document 22 Filed in TXSB on 08/29/19 Page 7 of 11

Debtor 1      George Lionel Moncada                                                 Case number (if known)       19-33426

                                                                                                                      Current value of the
                                                                                                                      portion you own?
                                                                                                                      Do not deduct secured
                                                                                                                      claims or exemptions.
38. Accounts receivable or commissions you already earned

          No
          Yes. Describe..    removed commissions as they had already been earned at the time of filing

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

          No
          Yes. Describe..


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

           No                 Added equipment of business under                  correct section of this schedule.
    
          Yes. Describe.. Trucks belonging to Gulfstream Trucking                                                            $430,000.00

                             1968 Fruehauf Bulk Trailer VIN# UNJ309708; Approx Value $27,000.00.
                             1964 Butler Bulk Trailer VIN# 3532BPAM; Approx Value $10,000.00.
                             1998 J&L Bulk Trailer VIN# 5JLSN4325W5U0385; Approx Value $20,000.00.
                             1989 Volvo truck VIN# 4V1WDBCFXKN610036; Approx Value $10,000.00.
                             2009 Freightliner, VIN #1FVJGPDR2BDAY7750; Approx Value $45,000.00
                             Freighliner truck and trailer; Approx Value $90,000.00 ( Seller never transfered
                             the title of this truck)
                             2008 Volvo Tractor trailer, VIN# 4V5NC9EH08N486131; Approx Value
                             $17,000.00;
                             2012 International tractor trailer, VIN# 3HSDJSJR8CN555319; Approx Value
                             $28,000.00;

                             and

                             2012 International Tractor Trailer, VIN# 3HSDJSJR8CN555319; 2012
                             International Tractor Trailer, VIN# 3HSDJSJR9CN555409; 2012 International
                             Tractor Trailer, VIN# 3HSDJSJR6CN555383; 2012 International Tractor Trailer,
                             VIN# 3HSDJSJR2CN555381; 2012 International Tractor Trailer, VIN#
                             3HSDJSJR8CN555384; 2012 International Tractor Trailer, VIN#
                             3HSDJSJR5CN555360.

                             Titles have not been transferred to Gulfstream Trucking and in an effort not to
                             complicate this matter, Debtor will hold off on the transfers until Trustee
                             advises him to do so.

                             In addition, a 2007 International Truck
                             VIN# 2HSCNAPRX7C28963 and the 1st lien holder is Kayo Fortune LLC.

41. Inventory

          No
          Yes. Describe..




Official Form 106A/B                                      Schedule A/B: Property                                                      page 7
                            Case 19-33426 Document 22 Filed in TXSB on 08/29/19 Page 8 of 11

Debtor 1         George Lionel Moncada                                                                           Case number (if known)            19-33426

42. Interests in partnerships or joint ventures
                     removed Gulfstream Trucking LLC from here and correctly listed under #19.
          No
          Yes. Describe..... Name of entity:                                                                                     % of ownership:

43. Customer lists, mailing lists, or other compilations

          No
          Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                 No
                 Yes. Describe.....
44. Any business-related property you did not already list

          No
          Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................            $430,000.00
                                                                              Updated amounts
  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

          No. Go to Part 7.
          Yes. Go to line 47.


                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

          No
          Yes....


48. Crops--either growing or harvested

          No
          Yes. Give specific
           information................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

          No
          Yes....


50. Farm and fishing supplies, chemicals, and feed

          No
          Yes....


51. Any farm- and commercial fishing-related property you did not already list

          No
          Yes. Give specific
           information................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................                   $0.00




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 8
                               Case 19-33426 Document 22 Filed in TXSB on 08/29/19 Page 9 of 11

Debtor 1          George Lionel Moncada                                                                                     Case number (if known)                19-33426


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

           No
           Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.............................................                                                    $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................                 $0.00

56. Part 2: Total vehicles, line 5                                                                                   $2,510.00

57. Part 3: Total personal and household items, line 15                                                            $25,825.00

58. Part 4: Total financial assets, line 36                                                                      $269,118.82

59. Part 5: Total business-related property, line 45                                                             $430,000.00

60. Part 6: Total farm- and fishing-related property, line 52                                                               $0.00

61. Part 7: Total other property not listed, line 54                                              +                         $0.00

                                                                                                                                          Copy personal
62. Total personal property.                  Add lines 56 through 61..................                          $727,453.82              property total                  +   $727,453.82


                                                                                                      Updated totals
63. Total of all property on Schedule A/B.                         Add line 55 + line 62................................................................................       $727,453.82




Official Form 106A/B                                                                Schedule A/B: Property                                                                           page 9
                       Case 19-33426 Document 22 Filed in TXSB on 08/29/19 Page 10 of 11

Debtor 1      George Lionel Moncada                                            Case number (if known)   19-33426


6.   Household goods and furnishings (details):

     2 Sofas                                                                                                        $1,000.00

     Coffee Table                                                                                                    $200.00

     End Tables                                                                                                      $100.00

     Sofa Tables                                                                                                     $200.00

     Kitchen Tables and Chairs                                                                                       $250.00

     Dining Tables and Chairs                                                                                       $1,000.00

     China Cabinet                                                                                                  $2,000.00

     Refrigerator/Freezer                                                                                            $250.00

     Freezer                                                                                                         $100.00

     Washing Machine                                                                                                 $200.00

     Clother Dryer                                                                                                   $200.00

     Dishes/Flatware                                                                                                 $500.00

     China/Silverware                                                                                               $1,000.00

     Pots/Pans/Cookware                                                                                              $200.00

     4 Beds                                                                                                         $2,000.00

     Dressers/Nightstands                                                                                           $3,000.00

     Lamps/Accesories                                                                                               $1,000.00

     Yard/Landscaping Tools                                                                                          $200.00

     Art Objects, wall art, books, frames, family albums, Compact Discs, DVS's and knick knacks                     $2,200.00

     Desk                                                                                                            $500.00

     Items in storage unit: personal, sentimental items, pictures, kids stuff, knick knacks                         $1,000.00

7.   Electronics (details):

     4 Televisions                                                                                                   $500.00

     DVD Player                                                                                                       $25.00

     Personal Computer/Printer (of Debtor and used primarily for his contract work)                                 $1,200.00

     Cellular Telephones (one used primarily for Debtors work)                                                      $1,000.00

30. Other amounts someone owes you (details):     Correctly added all claims owed to Debtor and Debtor's business
     Money owed to Debtor individually and as Managing Partner of Gulfstream Trucking LLC and for                  $12,500.00
     equipment installed and truck repaired as part of Promissory Notes held with Chris Hacker-
     email address crishacker75@gmail.com.
     Money owed to Debtor individually and as Managing Partner of Gulfstream Trucking LLC and for                  $12,000.00
     equipment installed and truck repaired as part of Promissory Notes held with Chris Short.
     Money owed to Debtor individually and as Managing Partner of Gulfstream Trucking LLC and for                  $11,500.00
     equipment installed and truck repaired as part of Promissory Notes held with Marca Enenagu
     Money owed to Debtor individually and as Managing Partner of Gulfstream Trucking LLC and for                  $12,000.00
     equipment installed and truck repaired as part of Promissory Notes held with Emin Koso.




Official Form 106A/B                                  Schedule A/B: Property                                           page 10
                       Case 19-33426 Document 22 Filed in TXSB on 08/29/19 Page 11 of 11

Debtor 1    George Lionel Moncada                                        Case number (if known)   19-33426

    Money owed to Debtor individually and as Managing Partner of Gulfstream Trucking LLC and for             $12,000.00
    equipment installed and truck repaired as part of Promissory Notes held with Bob McGraw




Official Form 106A/B                            Schedule A/B: Property                                           page 11
